       Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 1 of 46




1    Aaron T. Winn (State Bar No. 229763)
     atwinn@duanemorris.com
2    750 B Street, Suite 2900
     San Diego, CA 92101
3    (619) 744-2222

4    Natalie F. Hrubos, 307255, Admitted Pro Hac Vice
     nfhrubos@duanemorris.com
5    30 South 17th Street
     Philadelphia, PA 19103
6    (215) 979-1962

7
     DUANE MORRIS LLP
8    Attorneys for Defendants
     Wal-Mart Associates, Inc. and Wal-Mart Stores, Inc.
9

10                         UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN JOSE DIVISION
13
     RODERICK MAGADIA, individually and on Case No.: 5:17-cv-00062-LHK
14
     behalf of all those similarly situated,
15                                           REQUEST FOR JUDICIAL NOTICE
                          Plaintiff,         IN SUPPORT OF WALMART’S
16                                           POST-TRIAL BRIEF
17         v.

18   WAL-MART ASSOCIATES, INC., a
     Delaware corporation; WAL-MART
19   STORES, INC., a Delaware corporation;
20   and DOES 1 through 50, inclusive,

21                     Defendants.

22

23

24

25

26

27

28

                                                                  CASE NO. 5:17-CV-00062-LHK
                  REQUEST FOR JUDICIAL NOTICE ISO WALMART’S POST-TRIAL BRIEF
         Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 2 of 46




1            Pursuant to Federal Rule of Evidence 201(b) and (d), Defendants WAL-MART

2    ASSOCIATES, INC. and WAL-MART STORES, INC. (collectively “Walmart”)

3    respectfully request that the Court take judicial notice of the California Labor

4    Commissioner’s Memorandum of Points And Authorities re New Trial (attached hereto

5    as Exhibit A) and the California Labor Commissioner’s Memorandum Of Points And

6    Authorities In Opposition To Petition For Writ of Mandate (attached hereto as Exhibit

7    B) in the action entitled Bodega Latina Corporation v. Labor Commissioner Of The

8    State of California, filed in the Los Angeles Superior Court, Case No.: BS162695.

9            Records filed in another court are judicially noticeable because they are matters

10   of public record capable of accurate and ready determination by resort to sources whose

11   accuracy cannot be reasonably questioned. Id. 201(b); Shaw v. Hahn, 56 F.3d 1128

12   (9th Cir. 1995).

13

14   Dated: November 7, 2018                     DUANE MORRIS LLP
15
                                              By:/s/Aaron T. Winn
16
                                                Aaron T. Winn
17                                              Natalie F. Hrubos
                                                Attorneys for Defendants
18
                                                Wal-Mart Associates, Inc. and
19                                              Wal-Mart Stores, Inc.
     DM1\9222792.1
20

21

22

23

24

25

26

27

28

                                                  1                  CASE NO. 5:17-CV-00062-LHK
                     REQUEST FOR JUDICIAL NOTICE ISO WALMART’S POST-TRIAL BRIEF
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 3 of 46




                    EXHIBIT $
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 4 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 5 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 6 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 7 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 8 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 9 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 10 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 11 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 12 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 13 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 14 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 15 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 16 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 17 of 46




                     EXHIBIT B




                                2
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 18 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 19 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 20 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 21 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 22 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 23 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 24 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 25 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 26 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 27 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 28 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 29 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 30 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 31 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 32 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 33 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 34 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 35 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 36 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 37 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 38 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 39 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 40 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 41 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 42 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 43 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 44 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 45 of 46
Case 5:17-cv-00062-LHK Document 215-1 Filed 12/07/18 Page 46 of 46
